DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20 are canceled; claims 1-15 and 21-25 are pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  “based on the the list of UE IDs”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-10, 14 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al., US 2016/0261998. 
Claim 1, Sharma discloses (fig 1) a method comprising: 
at a network node for use in a mobile network (fig 1), 
receiving a request for a data transfer ([0032] UE 120 registers with GCS AS 130 using application signaling for participating in one or multiple GCS groups. When MBMS bearer service is used, GCS AS 130 may transfer data from different GCS groups) between an application server and a plurality of user equipments (UEs) of a group ([0031] GCS AS 130 may use EPS bearer services and MBMS bearer services for transferring application signaling and data to a group of UEs) associated with a group identifier (ID) ([0037] a group identifier (ID) is assigned to the group, and the members of the group are identified);  
in response to the request for the data transfer ([0032] UE 120 registers with GCS AS 130 using application signaling for participating in one or multiple GCS groups. When MBMS bearer service is used, GCS AS 130 may transfer data from different GCS groups), causing data for the group to be communicated between the application server and the plurality of UEs of the group ([0031] GCS AS 130 may use EPS bearer services and MBMS bearer services for transferring application signaling and data to a group of UEs) associated with the group ID ([0037] a group identifier (ID) is assigned to the group, and the members of the group are identified), by communicating in the data transfer a series of unicast data deliveries of the data for the group to the plurality of UEs ([0036] GCS AS 130 for providing a group communication. For example, controller 234 may identify data for a group communication, forward the data for the group communication to BM-SC 124 for broadcast or multicast deliv-ery, and/or forward the data to P-GW 114 for unicast delivery); and 
sending, to a charging system ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314)), a request for generating a charging data record ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)) or for controlling credit for the data transfer for the group associated with the group ID ([0043] the CTF may identify a group ID for the group communication, an identity for each of the UEs in the group that received the group communication),  
wherein the request for generating the charging data record ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)) or for controlling the credit for the data transfer includes an attribute value pair (AVP) indicating a group data volume of the data transfer ([0048] A new AVP may be defined for MBMS-Volume. This AVP indicates the data volume of the group communication using MBMS delivery for an event or session), for generating the charging data record ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)) or for controlling the credit for the data transfer based on the group data volume of the data transfer indicated in the AVP ([0048] A new AVP may be defined for MBMS-Volume. This AVP indicates the data volume of the group communication using MBMS delivery for an event or session).  
Claim 5, Sharma discloses the method of claim 1, wherein the request for generating the charging data record or for controlling the credit for the data transfer includes the group ID ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified), a number of UEs associated with the data transfer ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified), and a list of UE IDs associated with the data transfer ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified).  
Claim 9, Sharma discloses a method for use in generating a charging data record ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)) for a data transfer between an application server and a plurality of user equipments (UEs) of a group ([0032] UE 120 registers with GCS AS 130 using application signaling for participating in one or multiple GCS groups. When MBMS bearer service is used, GCS AS 130 may transfer data from different GCS groups) associated with a group identifier (ID) ([0037] a group identifier (ID) is assigned to the group, and the members of the group are identified), 
the data transfer being facilitated by an exposure function ([0036] forward the data to P-GW 114 for unicast delivery) which communicates in the data transfer a series of unicast data deliveries of data for the group to the plurality of UEs ([0036] GCS AS 130 for providing a group communication. For example, controller 234 may identify data for a group communication, forward the data for the group communication to BM-SC 124 for broadcast or multicast deliv-ery, and/or forward the data to P-GW 114 for unicast delivery) in response to a request for the data transfer of the data for the group from the application server ([0036] controller 234 may identify data for a group communication, forward the data for the group communication to BM-SC 124 for broadcast or multicast delivery, and/or forward the data to P-GW 114 for unicast delivery), 
the method comprising: 
at a charging system, receiving, from a network node having the exposure function (fig 1, GCS AS, P-GW 114), a request for generating the charging data record for the data transfer ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)), the request including an attribute value pair (AVP) indicating a group data volume of the data transfer ([0048] A new AVP may be defined for MBMS-Volume. This AVP indicates the data volume of the group communication using MBMS delivery for an event or session); and 
generating the charging data record for the data transfer based on the group data volume of the data transfer indicated in the AVP ([0048] A new AVP may be defined for MBMS-Volume. This AVP indicates the data volume of the group communication using MBMS delivery for an event or session).  
Claim 10, Sharma discloses the method of claim 9, wherein: 
receiving the request for generating the charging data record for the data transfer comprises receiving the request which includes the group ID ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified), a number of UEs associated with the data transfer ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified), and a list of UE IDs associated with the data transfer ([0037] group communications (or group messages) using MBMS delivery. It is assumed that a group has been established in some manner. Therefore, a group identifier (ID) is assigned to the group, and the members of the group are identified), and 4Amendment in Response to Office Action Mailed April 14, 2022 Application No. 17/022,724 
generating the charging data record for the data transfer comprises generating the charging data record based on the group ID ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)), the number of UEs associated with the data transfer, and the list of UE IDs associated with the data transfer ([0043] the CTF may identify a group ID for the group communication, an identity for each of the UEs in the group that received the group communication).  
Claim 14, Sharma discloses the method of claim 9, wherein: 
the charging system comprises an offline charging system (OFCS) ([0035] GC:S AS 130 to provide offline charging information to OFCS 140 that is related to a group communication), and receiving the request for generating the charging data record ([0035] GC:S AS 130 to provide offline charging information to OFCS 140 that is related to a group communication) comprises receiving, from a charging trigger function (CTF), a charging data request for generating the charging data record for the data transfer ([0036] Controller 234 also implements a CTF for offline charging of group communications. The CTF is a component that detects chargeable events for services, assembles information for the chargeable events into matching charging events, and sends the charging events to a Charging Data Function (CDF) or a Charging Collector Function (CCF)) for the group associated with the group ID ([0037] a group identifier (ID) is assigned to the group, and the members of the group are identified).
Claim 21, see claim 9 for the rejection, Sharma discloses a computer program product comprising: 
a non-transitory computer readable medium; and 
instructions stored in the non-transitory computer readable medium, the instructions being executable on one or more processors of a network node of a charging system for use in generating a charging data record for a data transfer between an application server and a plurality of user equipments (UEs) of a group associated with a group identifier (ID), the data transfer being facilitated by an exposure function which communicates in the data transfer a series of unicast data deliveries of data for the group to the plurality of UEs in response to a request for the data transfer of the data for the group from the application server, by: 6Amendment in Response to Office Action Mailed April 14, 2022 Application No. 17/022,724 
receiving, from the exposure function, a request for generating the charging data record for the data transfer, the request including an attribute value pair (AVP) indicating a group data volume of the data transfer; and generating the charging data record for the data transfer based on the group data volume of the data transfer indicated in the AVP.  
Claim 22, see claim 10 for the rejection, Sharma discloses the computer program product of claim 21, wherein the instructions are further executable on the one or more processors of the network node of the charging system such that: 
receiving the request for generating the charging data record for the data transfer comprises receiving the request which includes the group ID, a number of UEs associated with the data transfer, and a list of UE IDs associated with the data transfer, and 
generating the charging data record for the data transfer comprises generating the charging data record based on the group ID, the number of UEs associated with the data transfer, and the list of UE IDs associated with the data transfer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2016/0261998 in view of Houtari et al., US 2008/0256251. 
Claim 2, Sharma discloses the method of claim 1, wherein the request for generating the charging data record or for controlling the credit for the data transfer includes another AVP indicating which includes a list of UE IDs ([0037] a group identifier (ID) is assigned to the group, and the members of the group are identified. For example, the group members may be identified by a public user ID (e.g., directory number, email address, etc.) or a private user ID) that received the data for the group ([0046] This AVP serves as an MBMS group or sub-group ID that uniquely identifies the group).  
But is silent on, a group report of successes.
However, as Houtari discloses a group report of successes ([0107] Result-Code AVP set to SUCCESS).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Houtari invention to include the claimed limitation(s) so as the system to implement an AVP set to success in order to create a proper charging record for the data usage.
Claim 3, see claim 2 for the rejection, Sharma discloses the method of claim 1, wherein the request for generating the charging data record or for controlling the credit for the data transfer includes one or more other AVPs indicating success or partial failures of the data transfer for the group associated with the group ID.  
Claim 11, Sharma discloses the method of claim 9, wherein: 
receiving the request for generating the charging data record ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314)) comprises 
receiving the request which further includes another AVP indicating which includes a list of UE IDs that received the data for the group ([0046] This AVP serves as an MBMS group or sub-group ID that uniquely identifies the group), and 
generating the charging data record for the data transfer comprises generating the charging data record based on the  list of UE IDs that received the data for the group ([0044] Controller 234 then transmits the offline charging communication to OFCS 140 (step 314), [0053] controller 242 generates a single CDR for the group communication (step 410)).  
But is silent on,
a group report of successes
However, as Houtari discloses a group report of successes ([0107] Result-Code AVP set to SUCCESS).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Houtari invention to include the claimed limitation(s) so as the system to implement an AVP set to success in order to create a proper charging record for the data usage.
Claim 12, see claim 11 for the rejection, Sharma discloses the method of claim 9, wherein: 
receiving the request for generating the charging data record comprises receiving the request which includes one or more other AVPs indicating success or partial failures of the data transfer for the group associated with the group ID, and 
generating the charging data record for the data transfer comprises generating the charging data record based on the success or partial failures of the data transfer for the group associated with the group ID.  
Claim 23, see claim 11 for the rejection, Sharma discloses the computer program product of claim 21, wherein the instructions are further executable on the one or more processors of the network node of the charging system such that: 
receiving the request for generating the charging data record comprises 
receiving the request which further includes another AVP indicating a group report of successes which includes a list of UE IDs that received the data for the group, and 
generating the charging data record for the data transfer comprises generating the charging data record based on the the list of UE IDs that received the data for the group.  
Claim 24, see claim 11 for the rejection, Sharma discloses the computer program product of claim 21, 
wherein the instructions are further executable on the one or more processors of the network node of the charging system such that: 
receiving the request for generating the charging data record comprises receiving the request which includes one or more other AVPs indicating success or partial failures of the data transfer for the group associated with the group ID, and 
generating the charging data record for the data transfer comprises generating the charging data record based on the success or partial failures of the data transfer for the group associated with the group ID.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2016/0261998 in view of Ni et al., US 2018/0270629. 
Claim 4, Sharma discloses the method of claim 1, wherein the request for generating the charging data record or for controlling the credit for the data transfer includes another AVP for mobility management used in the data transfer for the group associated with the group ID ([0046] This AVP serves as an MBMS group or sub-group ID that uniquely identifies the group).  
But silent on, 
indicating an identity of a control plane (CP) entity.
However, as Ni discloses indicating an identity of a control plane (CP) entity ([0112] the charging system may further send the charging context identifier to the control plane network element). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Ni invention to include the claimed limitation(s) so as allow the system to implement sending the charging context identifier to the control plane network element in order to create a proper charging record for the data usage associated with the network.
Claim(s) 6, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2016/0261998 in view of Bacik et al., US 2018/0069798. 
Claim 6, Sharma discloses the method of claim 1, wherein: 
the charging system which comprises an offline charging system (OFCS) (fig 1, OFCS), and 
sending the request for generating the charging data record or for controlling the credit comprises sending, via a charging trigger function (CTF) to the OFCS ([0036] Controller 234 also implements a CTF for offline charging of group communications. Controller 242 may provide one or both of the functions of a Charging Data Function (CDF) and a Charging Gateway Function (CGF).A CDF comprises an element or module that receives charging events from CTFs, formats the charging events into Charging Data Records (CDRs)), a charging data request for generating the charging data record for the data transfer for the group associated with the group ID ([0043] the CTF may identify a group ID for the group communication, an identity for each of the UEs in the group that received the group communication).  
But is silent on,
the network node comprises a service capabilities and exposure function (SCEF) or a network exposure function (NEF) that communicates with.
However, as Bacik discloses the network node comprises a service capabilities and exposure function (SCEF) ([0076] mobile application server component 122 may implement all or portions of a service capability exposure function (SCEF) server (e.g., may include a SCEF server, may be included in a SCEF server, may be a SCEF server, may be implemented or realized as a SCEF server, etc.)) or a network exposure function (NEF) that communicates with ([0076] the mobile application server component 122 may implement all or portions of a Network Exposure Function (NEF) server).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Bacik invention to include the claimed limitation(s) so as to allow the system to implement different system components with different functionalities in order to carry out system complex data processing. 
Claim 13, Sharma discloses the method of claim 9, wherein:
but is silent on,
the exposure function comprises a service capabilities and exposure function (SCEF) or a network exposure function (NEF) configured to receive the request for the data transfer from the application server.  
However, as Bacik discloses the exposure function comprises a service capabilities and exposure function (SCEF) ([0076] mobile application server component 122 may implement all or portions of a service capability exposure function (SCEF) server (e.g., may include a SCEF server, may be included in a SCEF server, may be a SCEF server, may be implemented or realized as a SCEF server, etc.)) or a network exposure function (NEF) ([0076] the mobile application server component 122 may implement all or portions of a Network Exposure Function (NEF) server) hence configured to receive the request for the data transfer from the application server.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Bacik invention to include the claimed limitation(s) so as to allow the system to implement different system components with different functionalities in order to carry out communications with the application server. 
Claim 25, Sharma discloses the computer program product of claim 21, 
wherein the charging system comprises an offline charging system (OFCS) ([0035] GC:S AS 130 to provide offline charging information to OFCS 140 that is related to a group communication), and 
wherein the instructions are further executable on the one or more processors of the network node of the OFCS such that: receiving the request for generating the charging data record
but is silent on, 
comprises receiving the request from a service capabilities and exposure function (SCEF) or a network exposure function (NEF) configured to receive the request for the data transfer from the application server.
However, as Bacik discloses the exposure function comprises a service capabilities and exposure function (SCEF) ([0076] mobile application server component 122 may implement all or portions of a service capability exposure function (SCEF) server (e.g., may include a SCEF server, may be included in a SCEF server, may be a SCEF server, may be implemented or realized as a SCEF server, etc.)) or a network exposure function (NEF) ([0076] the mobile application server component 122 may implement all or portions of a Network Exposure Function (NEF) server) hence configured to receive the request for the data transfer from the application server.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Bacik invention to include the claimed limitation(s) so as to allow the system to implement different system components with different functionalities in order to carry out communications with the application server. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2016/0261998 in view of Oded, US Patent No. 10,044,879. 
Claim 7, Sharma discloses the method of claim 1, wherein: 
the network node comprises a gateway ([0028] a Serving Gateway (S-GW)/Packet Data Network Gateway (P-GW)) or a user plane function that communicates with the charging system (fig 1) for the data transfer for the group associated with the group ID ([0043] the CTF may identify a group ID for the group communication, an identity for each of the UEs in the group that received the group communication).  
But is silent on, 
which comprises an online charging system (OCS), and sending the request for generating the charging data record or for controlling the credit comprises sending, via a charging trigger function (CTF) to the OCS, a credit control request forApplication No. 17/022,724 controlling the credit.
However, as Oded discloses which comprises an online charging system (OCS), and sending the request for generating the charging data record  or for controlling the credit comprises sending, via a charging trigger function (CTF) to the OCS, a credit control request for controlling the credit (fig 7, step 2. CTF CCR request to OCS).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Oded invention to include the claimed limitation(s) so as to allow the system to implement an online charging system interfacing with a charging trigger function in order to process any controlling credit matter.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2016/0261998 in view of Tanna, US 2018/0279115. 
Claim 8, Sharma discloses the method of claim 1, wherein: 
but is silent on,
the network node comprises a service capabilities and exposure function (SCEF) or a network exposure function (NEF), and the data transfer comprises a non-IP data delivery (NIDD) via a T6a interface with a mobility management entity (MME) when the network node comprises the SCEF.  
However, as Tanna discloses the network node comprises a service capabilities and exposure function (SCEF) or a network exposure function (NEF), and the data transfer comprises a non-IP data delivery (NIDD) via a T6a interface with a mobility management entity (MME) when the network node comprises the SCEF ([0035] the SCEF sends a Diameter-based NIDD Submit Request message to MME 108 using the T6a interface).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Sharma invention with Tanna invention to include the claimed limitation(s) so as to allow the system to implement a SCEF sending a Diameter-based NIDD in order to query database using the T6a interface.
Claim 15, see claim 8 for the rejection, Sharma discloses the method of claim 9, wherein: 
the data transfer comprises a non-IP data delivery (NIDD).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647